Royse, J.,
dissenting: I respectfully disagree with the majority opinion.
Article IX of the will, which the majority describes as unambiguous, provides:
“B. [The Trustees] shall determine the allocation of receipts between corpus and income, and shall not be required to make any provision on account of increase or decrease in value, or on account of any depreciation or amortization of any of the property of the estate or trust. [The Trustees] shall determine the manner in which expenses incurred in the administration of the Estate or Trust shall be apportioned between corpus and income.”
The district court construed this paragraph as “designed to relieve the trustee of any responsibility for fluctuation in value.” Rather than give effect to the plain meaning of the will, the district court’s construction in my view treats the first clause of the paragraph as surplusage. The majority opinion does not say what construction should be given to the language from the will which authorizes the *393Trastee to determine the allocation of receipts between principal and income.
The majority opinion refers to K.S.A. 58-903(b) to conclude that the receipts from this stock liquidation should have been assigned as principal. I believe the pertinent statutory provision is K.S.A. 58-902(b):
“If the trust instrument gives the trustee discretion in crediting a receipt or charging an expenditure to income or principal or partly to each, no inference of imprudence or partiality arises from the fact that the trustee has made an allocation contrary to a provision of this act.”
Finally, I disagree with the majority’s premise that the plain language of the allocation clause is inconsistent with other provisions of the will. Certainly, the majority cites no authority which would require a settlor to include a power of appointment or broad powers of invasion of principal in a trust, in order to give a trustee the sort of discretion recognized in 58-902(b).